DISTRICT OF COLUMBIA, ss:


                           DECLARATION OF TOM HEINEMANN


      I, Tom Heinemann, declare and say as follows:
       1. I am an Assistant Legal Adviser in the Office of the Legal Adviser for the Department

of State, Washington, D.C. This office has responsibility for extradition requests within the
Department of State, and I am familiar with the extradition case of Yoo Hyukkee. I make the

following statements based upon my personal knowledge and upon information made available
to me in the performance of my official duties.
      2. The relevant and applicable treaty provisions in full force and effect between the

United States and Korea are found in the Extradition Treaty Between the Government of the
United States of America and the Government of the Republic of Korea, signed on June 9,

1998, and entered into force December 20, 1999 ("the Treaty"). A copy of the Treaty is

attached to this declaration.
      3. In accordance with the provisions of the extradition treaty in full force and effect
between the United States of America and the Republic of Korea, the Embassy of the Republic

of Korea has submitted Diplomatic Note No. KAM 2014-255, dated May 28, 2014, foimally
requesting the extradition of Yoo Hyukkee. The Embassy of the Republic of Korea
subsequently submitted the following diplomatic notes attaching supplemental materials in

support of the extradition request: Diplomatic Note No. KAM 2014-315, dated July 14, 2014;
Diplomatic Note No. KAM 2015-191, dated April 17, 2015: Diplomatic Note No. KAM 2017-

0831, dated August 10, 2017; Diplomatic Note No. KAM 2018-0168, dated February 21, 2018;

and Diplomatic Note No. KAM 2019-0424, dated June 20, 2019. Finally, the Embassy of the
Republic of Korea has also submitted Diplomatic Note No. KAM 2019-0877, dated September

27, 2019, which did not include additional materials. Copies of the diplomatic notes are

attached to this declaration.




                                                                                     EX-YOO-Decl-00001
                                               -2-


      4. In accordance with Article 18 of the Treaty, the Government of the United States
appears in court in the United States on behalf of, and represents the interests of, the Republic
of Korea in any proceeding that arises out of a Korean request for extradition. The Republic of

Korea provides the same legal representation in its courts on behalf of the United States with
regard to extradition requests made by the United States.

      5. The offenses for which extradition is sought are covered by Article 2 of the Treaty.

      6. The documents submitted by the Government of the Republic of Korea in support of

its extradition request were certified on May 20, 2014, by Paul Boyd, Consul General of the
United States Embassy in Seoul, Korea, in accordance with Title 18, United States Code,

Section 3190. Mr. Boyd, at the time of his certification, was the principal consular officer of

the United States in Korea. The first set of supplemental documents submitted by the
Government of the Republic of Korea in support of its extradition request was certified on June

30, 2014, by Paul Boyd, Consul General of the United States Embassy in Seoul, Korea, in

accordance with Title 18, United States Code, Section 3190. Mr. Boyd, at the time of his
certification, was the principal consular officer of the United States in Korea. The second set of

supplemental documents submitted by the Government of the Republic of Korea in support of
its extradition request was certified on April 8, 2015, by Roberto Powers, Consul General of the

United States Embassy in Seoul, Korea, in accordance with Title 18, United States Code,

Section 3190. Mr. Powers, at the time of his certification, was the principal consular officer of

the United States in Korea. The third set of supplemental documents submitted by the
Government of the Republic of Korea in support of its extradition request was certified on

August 2, 2017, by Sherman Grandy, Consul General of the United States Embassy in Seoul,
Korea, in accordance with Title 18, United States Code, Section 3190. Mr. Grandy, at the time

of his certification, was the principal consular officer of the United States in Korea. The fourth
set of supplemental documents submitted by the Government of the Republic of Korea in
support of its extradition request was certified on February 2, 2018, by Angela Kerwin, Consul

General of the United States Embassy in Seoul, Korea, in accordance with Title 18, United


                                                                                     EX-YOO-Decl-00002
                                                             20000187-1



                   United States of America



                                        DEPARTMENT OF STATE
                 To all to whom these presents shall come, Greetings:

               fy That Tom Heinemann, whose name is subscribed to the document hereunto annexed, was
                 of subscribing the same Assistant Legal Adviser, Office of the Legal Adviser, Department
                gited States of America, and that full faith and credit are due to his acts as such.

                      This certificate is not valid if it is removed or altered in any way whatsoever




                                             In testimony whereof, I, Michael R. Pompeo, Secretary of State,
                                          have hereunto caused the seal of the Department of State to be
                                          affixed and my name subscribed by the Assistant Authentication
                                          Officer, of the said Department, at the city of Washington, in the
                                          District of Columbia, this first day of October, 2019.




Issued pui        o CHXIV, i.
                  1 Stat. 68-6
                                                                                                        Secretary of State
Sept. 15,
USC 2657,         r 2651a; 5
301; 28 Ui         3 et. seq.; 8
1443(0; R           Federal Rul                                                        Assistant Authentication Officer,
Civil Procea                                                                             Department of State
                                                                                                           EX-YOO-Decl-00003
                                               -3-



       Code, Section 3190. Ms. Kerwin, at the time of her certification, was the principal

consular officer of the United States in Korea. The fifth set of supplemental documents
submitted by the Government of the Republic of Korea in support of its extradition request was

certified on June 10, 2019, by Kimberly Furnish, Acting Consul General of the United States

Embassy in Seoul, Korea, in accordance with Title 18, United States Code, Section 3190. Ms.

Furnish, at the time of her certification, was the principal consular officer of the United States

in Korea.

      I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.

      Executed on October      1   , 2019.




                                                      TOM HEINEMANN

Attachments:

      1. Copies of Notes
      2. Copy of Treaty




                                                                                        EX-YOO-Decl-00004
                 L./1.E1
            PARTMENT OF STATE

            /OM MAY 2g   A 0 2b
                         EMBASSY OF THE REPUBLIC OF KOREA
                                 WASHINGTON, D. C.



KAM    2014-255

      The Embassy of the Republic of Korea presents its compliments to the
Department of the State of the United States of America and has the honor to
deliver the document relevant to the extradition procedure against Mr. Yoo,
Hyukkee, Ms. Kim, Heakyung, Mr. Kim, Pilbae, pursuant to the Extradition
Treaty Between the Republic of Korea and the United States of America.

      The Embassy transmits herewith the original copy, being "Request for
Extradition" issued by the Ministry of Justice of Korea and Annexes attached
thereto.

      The Embassy would appreciate the Department of States relaying the
enclosed original document to the Department of Justice for the extradition.

       The Embassy of the Republic of Korea avails itself of this opportunity to
renew to the Department of State of the United States of America the assurance
of its highest consideration.



Washington, DC




Enclosure




                                                                    EX-YOO-Decl-00005
                                                                      /LEI
                                                             AR I MENI OE' St, rk.
                                                            IIIII JUL 15 A q:
                                                                              32
                     EMBASSY OF THE REPUBLIC OF KOREA
                             WASHINGTON, D. C.




KAM     2014-315

      The Embassy of the Republic of Korea presents its compliments to the
Department of the State of the United States of America and has the honor to
deliver the document relevant to the extradition procedure against Mr. Yoo,
Hyukkee pursuant to the Extradition Treaty Between the Republic of Korea and
the United States of America.

     The Embassy transmits herewith the original copy, being 'Supplementary
Document on Request for Extradition of Yoo' issued by the Ministry of Justice
of Korea.

      The Embassy would appreciate the Department of States relaying the
enclosed original document to the Department of Justice for the extradition.

       The Embassy of the Republic of Korea avails itself of this opportunity to
renew to the Department of State of the United States of Ainerica the assurance
of its highest consideration.



Washington, DC




                                                                     EX-YOO-Decl-00006
                   LAEI
             265 APRJA3Rat dl$THE REPUBLIC       OF KOREA
            DEPARTMENT OF STAINSHINGTON, D. C.



KAM    2015-191

      The Embassy of the Republic of Korea presents its compliments to the
Department of the State of the United States of America and has the honor to
deliver the document relevant to the extradition procedure against Mr. Yoo,
Hyukkee pursuant to the Extradition Treaty Between the Republic of Korea and
the United States of America.

     The Embassy transmits herewith the original copy, being 'Supplementary
Document on Request for Extradition of Yoo' issued by the Ministry of Justice
of Korea.

      The Embassy would appreciate the Department of States relaying the
enclosed original document to the Department of Justice for the extradition.

       The Embassy of the Republic of Korea avails itself of this opportunity to
renew to the Department of State of the United States of America the assurance
of its highest consideration.



Washington, DC

      April 17, 2015?




Enclosure




                                                                    EX-YOO-Decl-00007
                                               I
                    EMBASSY OF THE REPUBLIC OFROREA
                            WASHINGTON, D. C.    RI ViE.t
                                                      6




KAM    2017-0831

      The Embassy of the Republic of Korea presents its compliments to the
Department of the State of the United States of America and has the honor to
deliver the document relevant to the extradition procedure against Mr. YOU,
Hyuk Kee pursuant to the Extradition Treaty Between the Republic of Korea
and the United States of America.

     The Embassy transmits herewith the original copy, being 'Supplementary
Document on Request for Extradition of YOU' issued by the Ministry of 'Justice
of Korea.

      The Embassy would appreciate the Department of States relaying the
onclosed original document to the Department of Justice for the extradition.

      The Embassy of the Republic of KOrea avails itself of this opportunity to
renew to the Department of State of the United States of America the
assurance of its highest consideration.



Washington, DC




Enclosure




                                                                   EX-YOO-Decl-00008
              LAO
       18   FEB 23 A      55
                          EMBASSY OF THE REPUBLIC OF KOREA
    EPARTIENT           ST        WASHINGTON, D. C.




 KAM        2018-0168

      The Embassy of the Republic of Korea presents its compliments to the
Department of the State of the United States of America and has the honor to
deliver the document relevant to the extradition procedure against Mr. YOO,
Hyuk Kee pursuant to the Extradition Treaty Between the Republic of Korea
and the United States of America.

     The Embassy transmits herewith the original copy, being 'Supplementary
Document on Request for Extradition of YO0' issued by the Ministry of Justice
of Korea.

      The Embassy would appreciate the Department of States relaying the
enclosed original document to the Department of Justice for the extradition.

      The Embassy of the Republic of Korea avails itself of this opportunity to
renew to the Department of State of the United States of America the
assurance of its highest consideration.



Washington, DC

       February 21,




Enclosure




                                                                   EX-YOO-Decl-00009
                      Pbgi
                      E    AIsf4Y OF THE
                                       REPUBLIC OF KOREA
                      OF TATE    WASHINGTON, D. C.




KAM     2019-0424

      The Embassy of the Republic of Korea presents its compliments to the
Department of the State of the United States of America and has the honor to
deliver the document relevant to the extradition procedure against Mr. YOO,
Hyuk Kee to the Extradition Treaty Between the Republic of Korea and the
United States of America.

      The Embassy transmits herewith the original copy, being 'Supplement to
Request for Extradition of YOO, Hyuk Kee' issued by the Ministry of Justice of
Korea.

      The Embassy would appreciate the Department of States relaying the
enclosed original document to the Department of Justice for the extradition.

       The Embassy of the Republic of Korea avails itself of this opportunity to
renew to the Department of State of the United States of America the assurance
of its highest consideration.



Washington, DC

      June 20, 2019




                                                                     EX-YOO-Decl-00010
                      EMBASSY OF THE REPUBLIC OF KOREA
                              WASHINGTON, D. C.




KAM     2019-0877

      The Embassy of the Republic of Korea presents its compliments to the
Department of the State of the United States of America and has the honor to
deliver the letter relevant to the extradition procedure against Mr. YOO, Hyuk
Kee pursuant to the Extradition Treaty Between the Republic of Korea and the
United States of America.

      The Embassy transmits herewith the original copy of letter that is issued
by the Ministry of Justice of Korea.

      The Embassy would appreciate the Department of States relaying the
enclosed original letter to the Department of Justice for the extradition.

       The Embassy of the Republic of Korea avails itself of this opportunity to
renew to the Department of State of the United States of America the assurance
of its highest consideration.



Washington, DC

     September 27, 2019




                                                                       EX-YOO-Decl-00011
     TREATIES- AND OTHER INTERNATIONAL ACTS SERIES .12962




EXTRADITION




                   Treaty Between the
                   UNITED STATES OF AMERICA
                   and KOREA



                   Signed at Washington June 9, 1998




                                                        EX-YOO-Decl-00012
NOTE BY THE DEPARTMENT OF STATE

  Pursuant to Public Law 89-497, approved July 8, 1966
(80 Stat. 271; 1 U.S.C. 113)—

"...the Treaties and Other International Acts Series issued
under the authority of the Secretary of State shall be competent
 evidence.. of the treaties, international agreements other than
treaties, and proclamations by the President of such treaties and
international agreements other than treaties, as the case may be,
therein contained, in all the courts of law and equity and of maritime
jurisdiction, and in all the tnbutrials and public offices of the
United States, and of the several States, without any further proof
or authentication thereof"




                                                                   EX-YOO-Decl-00013
               KOREA
              Extradition

Ttrao signed at Washington pole 9,1998;
Transmitted by the Ptesident y"the United Slates fAaciüa  ,
     to the Senate March 2,1999 (Treazy Don 106-2,
      106' Congtrss, 1st Session);
Reporled feworably hj, the Senate Committee on FOirk-gli Relations
     November 3.1999 (Senate fixeintive Report No. 106-13,
     106" Congress, 1st Session);
Advice and concent to ragcation by the Senate
     November 5, 1999;
Raged 1g the .1)trsident December 9,1999;
Raged by Korea November 25,1999;
Ratijkations exchanged at Seoul December 20, 999;
Entered into force December 20, 1999.




                                                                     EX-YOO-Decl-00014
             EXTRADITION TREATY
                  BETWEEN
THE GOVERNMENT OF THE UNITED STATES OF AMERICA
                    AND
   THE GOVERNMENT OF THE REPUBLIC OF KOREA




                                      EX-YOO-Decl-00015
                  TABLE OF CONTENTS
 Article 1                                                                               Obligation to Extradite
 Article 2                                                                               Extraditable Offenses
 Article 3                                                                               Nationality
 Article 4                                                                               Political and Military Offenses
 Article 5                                                               ..........Prior Prosecution
 Article 6 ....                                                                          Lapse of Time
 Article 7 ..                              •        •                                    Capital Punishment
 Article 8                                     ..... ..                 ......... Extradition Procedures and Required
                                                                                    Documents

Article 9                                               e•                               Admissibility of Documents
Article 10                                                                               Provisional Arrest
Article 11                                                                               Decision and Surrender
Article 12                                                   .. ..            .. . . Temporary and Deferred Surrender
Article 13                                                                               Requests for Extradition Made by
                                                                                          Several States
A   rticle   14   ....   *.   •••••••   .. • ...   *0 . • .. • .. i•••••41    . ••••••   Seizure and Surrender of Property
Article 15 ..                                                                            Rule of Speciality
Article 16                                                                               Simplified Extradition
Article 17 ....                                                                          Transit
Article 18                                                                               Representation and Expenses
Article 19                                                                    ..... Consultation
Article 20                              ..         ••••••••      ••••   ...        ...   Application
Article 21                                                                               Ratification, Entry into Force and
                                                                                          Termination




                                                                                                                    EX-YOO-Decl-00016
     The Government of the United States of America and the Government of the
Republic of Korea,

        Desiring to provide for more effective cooperation between the two states in the
prevention and suppression of crime, and to facilitate relations between the two States in
the area of extradition by concluding a treaty for the extradition of offenders,

       Have agreed as follows:




                                                                            EX-YOO-Decl-00017
                                            - 2-

                                     ARTICLE I
                              OBLIGATION TO EXTRADITE

         The Contracting States agree to extradite to each other, pursuant to the provisions
 of this Treaty, any person who
                                is wanted in the Requesting State for prosecution, trial, or
 imposition or execution of punishment  for an extraditable offense.


                                     ARTICLE 2
                               EXTRADITABLE OFFENSES

        L     An offense shall be au extraditable offense if, at the time of the request, it is
 punishable ander the laws in both Contracting States by deprivation of liberty for a
 period of more than one year, or by a more severe penalty.

        2.     An offense shall also he an extraditable offense if it consists of an attempt or
 a conspiracy to commit, or participation in the commission of, an offense described in
 paragraph I, provided that the requirements of paragraph I are fulfilled. '

       3.     For the purposes of this Article, the totality of the conduct alleged against
the person whose extradition is sought shall be taken into account, and an offense shall be
an extraditable offense;

              (a)     whether or not the laws in the Contracting States place the
                      offense withiu the same category of offenses or describe the
                      offense by the same terminology;

              (b)     whether or not the constituent elements of the offense differ under
                      the laws in the Contracting States, provided that the offenses
                      under the laws of both States are substantially analogous; and

                     whether or not the offense is one for which United States federal
                     law requires the showing of such matters as interstate
                     transportation, or use of the mails or of other facilities affecting
                     interstate or foreign commerce, such matters being merely for the
                     purpose of estahlishing jurisdictiou in a United States federal court

        4.     If the offense was committed outside of the territory of the Requesting
State, extradition shall be granted in accordance with this Treaty if the laws of the
Requested State provide for punishment of an offense committed outside of its territory in
similar circumstances or if the offense has been committed by a national of the
Requesting State. If the laws in the Requested State do not so provide, the executive
authority of the Requested State may, in its discretion, grant extradition,
                                                                            provided that
the requiftments of this Treaty are met. Extradition may be
                                                               refused when the offense for
which extradition is sought is regarded under the law of the
                                                              Requested State as having
been committed in whole or in part in its territory and a prosecution
                                                                       in respect of that
offense is pending in the Requested State.

      5.      If extradition
granted for any other offensehas been granted for an extraditable offense, it shall also be
                              specified in the request even
                                                            lithe latter •offense is




                                                                            EX-YOO-Decl-00018
                                                                                            _
                   .                           .
            by deprivation of liberty for a period of one year or less, provided that all
 punishable                      .
 other requirements for extradition are met

        6.      When extradition of a person is sought for an offense against a law relating
                      dutie.s, foreign exchange control, or other revenue matter, extradition
 to taxation customs
                        the ground that the law of the Requested State does not contain a
 maY not be refused onexchange                                                          .
                                                            ' as the law of thee Requesting
                                   regolation of the ssame kind
 tax, duty, customs, or
 State.
        7.     Where the request for extradition relates to a person sentenced to
                                                      State for any extraditable offense,
 deprivation of liberty by a court of the Requesting
 extradition may be denied if a period  of less than four months remains to be served.


                                       ARTICLE 3
                                      NATIONALITY

       1.    Neither Contracting State shall be bound to extradite its own nationals, but
the Requested State shall have the power to extradite such person if, in its discretion, it be
deemed proper to do so.

        2.      if extradition is refused solely on the basis of (be nationality of the person
sought. the Requested State shall, at the request of the Requesting State, submit the case
to its authorities for prosecution.

       3.     Nationality shill be determined at the me of the commission of the offense
for which extradition is requested.



                                  ARTICLE 4
                       POLITICAL AND MILITARY OFFENSES

       I.     Extradition shall not he granted lithe Requested Stati determines that the
offense for which extradition is requested is a political offense.

       2.     For the purposes of this Treaty, the following offenses shall not he
considered to be political offenses:

             (a)     a murder or other willful violent crime against the person of a Head
                     of State of one of the Contracting States, or of a member of the Head
                     of State's family;

             (b)    an offense for which both Contracting States have the obligation
                    to extradite the person sought or to submit the ease to their
                    competent authorities for decision as to prosecution pursuant to a
                    multilateral international agreement, including but not limited to
                    such agreemente relating to genocide, terrorism, or kidnapping; and




                                                                          EX-YOO-Decl-00019
                      a conspiracy or attempt to commit, or participation in, any of the
                      foregoing offenses.

                     nder shall not he granted if the execntive authority of the Requested


               (a)    that the request for surrender, though purporting to he made on
                      account of an offense for which surrender may be granted, was in
                      fact made for the primary purpose of prosecuting or punishing the
                      person sought on account of his race, religion, nationality or
                      political opinion; or

              (b)    that extradition has been requested for political pUrpOses.

       4.    The executive authority ofthe Requested State may refuse cx radition for
offenses under military law which are not offenses under ordinary criminal law.


                                    ARTICLE 5
                                PRIOR PROSECUTION

              Extradition shall not be granted when the person sought has beer convicted
or acquitted in the Requested State for the offense for whieh extradition is requested.


                                      ARTICLE 6
                                    LAPSE OF TIME

                Extradition may be denied under this Treaty when the prosecuti n or the
execution of punishment of the offense for which extradition is requested would have been
barred because of the statute of limitations of the Requested State had the same offense
been committed in the Requested State. The period during which a person for wbom
extradition is sought fled from justice does not count towards the running of the statute of
limitations. Acts or circumstances that would suspend the expiration of the statute of
limitations of either Stair shall be given effect by the Requested State, and in this regard
the RequestingState shall provide a written statement of the relevant provisions of its
statute of limitations, which shall be conclusive.




                                                                           EX-YOO-Decl-00020
                                     ARTICLE 7
                                CAPITAL PUNISHMENT

        1,     When the offense for which extradition is sought iS punishable by death
                   the Requesting State and is not punishable by death under the laws in
 under the laws in
 the Requested State, the Requested State may refuse extradition unless:

              (a)    the offense constitutes murder under the laws in the Requested
                     State; or

              (b)    the Requesting State provides such assurances as the Requested
                     State considers sufficient that the death penalty will not be imposed
                     or, if imposed, will not be earried out.

      2.     In instances in which a Requesting State provides an assurance in
accordance with paragraph I, the death penalty, if imposed by the courts of the
Requesting State, shall not he carried out.


                             ARTICLE 8
           EXTRADITION PROCEDURES AND REQUIRED DOCUMENTS

      I.     All requests for extradition shall be suhmitted in writing through the
diplomatic channel.

      2.     All requests shall be supported by:

             (a)    documents, statements, or other types of information which describe
                    the identity, including nationality, and probable location of the
                    person sought;

             (h)    information descrilting the facts of the offense and the procedural
                    history of the case;

            (c)     the text of the law describing the essential elements of the offense for
                    which extradition is requested;

            (d)     the text of the law prescribing punishment for the offense;

            (e)     the documents, statements, or other types of information specified in
                    paragraph 3 or paragraph 4 of this Article, as applicable; and

            (f)     a statement of the relevant provisions of its statute of
                                                                             limitations on
                    the prosecution or the execution of punishment of the offense.




                                                                         EX-YOO-Decl-00021
        y      A request for extradition of a person who is sought for prosecution shall
  Iso be supported bY:

               01)    a copy of the warrant or order of arrest issued by a judge or other
                      competent authority;

               (b)    a copy of the charging document, Bony; and

               (t)    such information as would provide reasonable grounds to believe
                      that the person sought has committed the offense for which
                      extradition is requested.

         4.     A request for extradition relating to a person who has been fonnd guilty of
                                                        be supported by:
 the offense for which extradition is sought shall also

              (19     a copy of the judgment of conviction or, if such copy is not
                      available, a statement by a judicial authority that the persoit has
                       been found guilty;

              (b)     information establishing that the person sought lathe person to
                      whom the finding of guilt refers;

                     a copy of the sentence imposed, if the person sought has been
                     sentenced, and a statement establishing to what extent the
                     sentence has been carried out; and

              (d)    in the ease of a person who has been found guilty hi absentia, the
                     documents required by paragraph 3.

        5.     lithe Requested State considers that the information furnished in support
of the request is not sufficient to fulfill the requirements of this Treaty, that State may
request that additional information be furnished within such reasonable time as it
specifies.

      6.     All documents submitted by the Requesting State shall be translated into
   language of the Requested State.


                                   ARTICLE 9
                          ADMISSIBILITY OF DOCUMENTS
      The documents which accompany an extradition request
                                                           sball be received and
admitted as evidence in the extradition
                                        proceedings
             (a)     they are certified by the principal diplomatic or consular officer
                                                                                        of
                     the Requested Slate resident in the Requesting State; or

             (b)     they are certified or authenticated in any other manner accepted by
                     the law of the Requested State.




                                                                            EX-YOO-Decl-00022
                                     ARTICLE 10
                                 PROVISIONAL ARREST

               in case sof urgency, a Contracting State may request the provisional arrest
                               g presentation 0f thee request for extradition. A request for
  'the person sought Paild slummed
                         beitor          through the diplomatic channel or directly between
 provisionai arrest may
 the Department of Justice in   the United States and the IVIinistry of Justice in the Republic
 of Korea.

       1.     The aPPlicati°11 for provisional arrest shall be in writing and contain:

              (a)    a description of the person sought, including information concerning
                     the person's nationality;

              (b)    the location of the person sought, if known;

              (e)    abriCf statement of the facts of the case, including, if possible, the
                     time and location of the offense;

              (d)    a description of the laws violated;

              (e)    a statement of the existence of a warrant of arrest or a finding of
                     guilt or judgment of conviction against the person sought; and

              (1)    a statement that a request for extradition for the penon sought will
                     follow.

       3.     The Requesting State shall be notified without delay of the disposition of its
application and the reasons for any denial.

       4.      A person who is provisionally arrested may be discharged from custody
 pan the expiration of two months from the date of provisional arrest pursuant to
                                                                                   this
Treaty if the executive authority of the Requested State has not received the formal
request for extradition and the supporting documents required in Article
                                                                           0.
        S.    The fact that the person sought has been discharged from custody
to paragraph 4 of this Article shall not prejudice the                            pursuant
                                                       subsequent rearrest and extradition
of that person if the extradition request and
                                              supporting documents are delivered at a later
date.




                                                                            EX-YOO-Decl-00023
                                     ARTICLE 11
                              DECISION AND SURRENDER

        1,      The Requested State shall promptly notify the Requesting state, in writing
                         channel, of its decision on the request for extradition.
  through the diplomatic
         2.     lithe request is denied in whole or in part, the Requested State shall
  provide an explanation of the reasons for the denial. In cosies in which decisions are
  made by judicial authorities, the Requested State shall, upon request, provide copies of
  pertinent judicial decisions.

         3,     If the request for extradition is granted, the authorities of the Contracting
 States shall agree on the time and place for the surrender of the person sought.

        4.      If the person sought is not removed from the territory of the Requested
 State within the time prescribed by the law of that State, that person may be discharged
 from custody, and the Requested State may subsequently refuse extradition for the same
 offense.


                               ARTICLE 12
                    TEMPORARY AND DEFERRED SURRENDER

        I.    If the extradition request is granted in the case of a person who is being
proceeded against or is serving a sentence in the Requested State for an offense other than
that for which extradition is requested, the Requested State may temporarily surrender
the person sought to the Requesting State for the purpose of prosecution. The person
                                                                                         so
vorrendereti shall be kept in custody in the Requesting State and shall be returned
                                                                                     to the
Requested State alter the conclusion of the proceedings against that person, in
                                                                                 accordance
with conditions to be determined hy mutual agreement of the Contracting
                                                                             States.
       2.      The Requested State may postpone the extraditiou proceedings
person who is serving a sentence in that State for an offense other             against a
                                                                    than that for which
extradition is requested or who is being prosecuted in that
                                                            State. The postponement may
continue until the prosecution of the person sought
                                                    has been concluded or until such
person has served any sentence imposed.


                            ARTICLE- 13
          REQUESTS FOR EXTRADITION MADE BY
                                                           SEVERAL STATES
       If the Requested
any other State or StatesState receives requests from the other Contracting State and o
                          for the extradition of the same person, either
Orme or for different                                                    for the same
                       offenses, the executive authority of the
                                                                Requested State shall




                                                                          EX-YOO-Decl-00024
                                           -9..


                  which State It will surrender the person. In making its decision, the
 : t:urea:sit:e to shall consider all relevant factors, including but not limited to:
   e          d state
                      whether the requests were made pursuant to treaty;

                      the time and place where each offense was committed;

                      the respective interests of the Requesting States;

                      the gravity of the offenses;

              (0)     the nationality of the victim;

              (f)    the possibility of further extradition between the Requesting
                     States; and

              (g)    the respective dates of the requests.


                                  ARTICLE 14
                     SEIZURE AND SURRENDER   OF PROPERTY

        I.     To the extent permitted under its law, the Requested State may seize and
surrender  to the Requesting State all articles, documents, and evidence connected with
the offense in respect of which extradition is granted, The items mentioned in this Article
may he surrendered even when the extradition cannot be effected due to the death,
disappearance, or escape of the person sought

         2.     The Requested State may condition the surrender of the property upon
sistisfactorY alforolorto from the Requesting State that the property will be returned free
of charge to the Requested State as soon as practicable. The Requested State may also
defer the surrender of such property if it is needed as evidence in the Requested State.

      3.     The rights of third parties in such property shall be duly respected.


                                  , ARTICLE 15
                                RULE OF SPECIALITY
      1.      A person extradited under this Treaty may not be detained,
punished in the Requesting State except for:                             tried, or

             (a)    the offense for which extradition has been granted or a
                                                                             differently
                    denominated offense based on the same facts on which extradition
                    was granted, provided such offense is extraditable, or is a lesser
                    included offense;

             (b)    an offense committed after the extradition of the
                                                                        person; or




                                                                           EX-YOO-Decl-00025
                                              o

               (c)     an offense for which the executive authority of the Requested State
                       consents to the person's detention, trial, or punishment for an
                       offense;

                       For the purpose of this subparagraph:

                      (i)     the Requested State may require the submission of the
                              documents called for in Article 8;

                      04      a legal record of statements made by the extradited person
                              with respect to the offense, if any, shall he submitted to the
                              Requested State; and

                      (iii)   the person extradited may be detained by the Requesting
                              State for such period of tune as the Requested State may
                              authorize, while the request is being processed.

        2.      A person extradited under this Treaty may not be extradited to a third
 State for an aflame committed prior to his surrender unless the surrendering State
 consents.

       3„    Paragraphs Land 2 of this Article shall not prevent the detention, trial, or
 punishment of an extradited person, or the extradition of that person to a third State, if:

              (a)    that person leaves the territory of the Requesting State after
                     extradition and voluntarily returns to it; or

              (b)    that person does not leave the territory of tbe Requesting State
                     within 25 days of the day on which that person is free to leave.


                                    ARTICLE 16
                              SIMPLIFIED EXTRADITION
        If the person sought consents to surrender to the Requesting
                                                                       State, the Requested
State may surrender the person as expeditiously as possible
                                                              without further proceedings,
to the extent permitted under its law. In such
                                                eases, Article 15 of this Treaty shall not



                                       ARTICLE 17
                                        TRANSIT
       L       Either Contracting State may authorize
ore person surrendered to                               transportation through its territory
                            the other State hy a third State. A request for transit shall be
transmitted through the
   the United States and diplomatic channel or directly between the Department of Justice
I destription            the Ministry of Justice in the Republic of Korea. It
              of the person being transported                                  shall contain
  person in transit                            and a brief statement of the facts of the case,
                    may be detained in custody during the period of
                                                                     transit.




                                                                         EX-YOO-Decl-00026
         2.      Authorization to transit shall not be required when air transport is used
  and no landing is scheduled hi the territory of the State of transit If an unscheduled
  funding occurs in the territory of that party, it may require the other party to furnish a
  request for transit as provided in paragraph 1 of this Article. The State of transit shall
  dews the person to be transported until the transportation is continued provided that the
  request is received within ninety-six (96) hours of the unscheduled landing.

        3.      Permission for the transit of a person surrendered shaH include
 authorization  for accompanying officials to obtain assistance front authorities in the
                                                                                         State
 of transit in maintaining custody.

        4.      Where a person is being held in custody pursuant to paragraph 3 of this
 Article, the Contracting State in whose territory the person is heing held may direct that
 the person be released if transportation is not continued within a reasonable time.




                                  ARTICLE 18
                          REPRESENTATION AND EXPENSES

        L       The Requested State shall advise, assist, appear in court on behalf of
                                                                                       the
 Requesting State, and represent the interests of the Requesting State, in any proceedings
 arising out of a request for extradition.

        2.     The Requesting State shall hear the expenses related to the translation
                                                                                       of
 documents and the transportation of the person surrendered from the Requested State
                                                                                          to
 the Requesting State, The Requested State shall pay all other expenses incurred in
                                                                                     that
 State by reason of the extradition proceedings.

        3.     Neither State shall make any pecuniary claim against the
                                                                        other State arising
out of the arrest, detention, examination, or surrender of persons
                                                                   sought under this
Treaty.

                                      ARTICLE 19
                                    CONSULTATION
       I.     The Contracting States shall consult, at the request of either,
interpretation and the application of this                                    concerning the
                                           Treaty.
       2.     The United States Department ofJustice and the Republic
Ministry of Justice may consult with each other                          of Xorea
                                                directly in connection with the processing
ofiedividual cases and in furtherance of
                                         maintaining and improving procedures for the
implementation of this Treaty.

                                     ARTICLE 20
                                    APPLICATION
       This Treaty shall apply to
'nters into force.                offenses committed before as well as after the date it




                                                                        EX-YOO-Decl-00027
                                          - 12 -



                              ARTICLE 21
            RATIFICATION, ENTRY INTO FORCE AND TERMINATION

       1.     This Treaty shall be subject to ratification; the instniments of ratification
shall be exchanged as soots as possible.

        2.    This Treaty shall ent r into force upon the exchange of the instruments of
ratification.

       3.     Either Contracting State may terminate this Treaty at any time by giving
written notice to the other Contracting State, and tbe termination shall he effective six
months after the date of sucb notice.



       IN WITNESS WHEREOF, the undersigned, being duly authorized by their
respective Governments have signed this Treaty.


       DONE at Washington, in duplicate, this        if 711 day of June, 1998, in the
English and Korean languages, both texts being equsily authentic.


FOR THE GOVERNMENT OF ME                           FOR THE GCATERNM[ENT OF THE
UNITED STATES OF AMERICA:                          REP      OF KOREA:)




                                                                                     EX-YOO-Decl-00028
